DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 20 – 39 are entitled to a priority date of December 17, 2019. 

Note that the priority documents of December 18, 2018 provided have no support for the claimed invention. 


Title

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests amending the title to “Positive displacement machine with kinematic synchronization coupling and with driven moving parts having their own individual drives”, or the like. 


Specification

The disclosure is objected to because of the following informalities: 

Page 10, Line 22: “input shaft 1” should be corrected to “input shaft 10”. 

Page 10, Line 29: “first moving part 15a” should be corrected to “first moving part 4a”. 

Page 11, Line 7: “floating gearwheel 17” should be corrected to “floating gearwheel 17a”. 

Page 11, Line 14: “housing 5” should be corrected to “housing 3’ ”. 

Appropriate correction is required.


Claim Objections

Claim 32 is objected to because of the following informalities:    

Claim 32 introduces the values na and nb, but does not define the values. Examiner suggests amending the claim to read …wherein the secondary control algorithm is such that the ratio between the sped of the master drive na and the speed of the slave drive nb is practically constant at a set value (na/nb)set. 

Appropriate correction is required.


Claim Interpretations Under 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Similarly, an application may include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

The following Claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claim 28: means to determine the speed of the individual drives…

Claim 30: means to determine the pressure and/or the flow rate of the displaced medium…

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 24 and 36 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 24 recites the cooperating rotative parts are provided with a shaft and the individual rotative drives are provided with a drive shaft with which they are directly connected to the shaft of a relevant driven part. First, it is unclear what the word “they” refers to. Second, it is unclear what the “relevant driven part” refers to. In Figure 2 of the disclosure, the cooperative rotative parts (rotors 4a, 4b) are provided with a shaft (shafts 7a, 7b), and the motors (20a, 20b) are also provided with drive shafts (unlabeled but seen connected to motors 20a, 20b). The drive shafts of the motors do not appear to be connected to any parts other than the rotors, which are already recited in Claim 24 as the cooperating rotative parts. Does the relevant driven part refer to one of the cooperating rotative parts? 

Claim 36 recites the kinematic synchronisation coupling contains a gear transmission with a fixed transmission ratio between the at least two cooperating moving parts of the element. Claim 36 is dependent on Claim 25, which already recites this exact feature, making it unclear whether Claim 26 requires an additional gear transmission or merely refers to the one of Claim 25. Art will be applied under the interpretation that the gear transmission of Claim 36 is the same as that of Claim 25. 

Claim 36 recites the set value (na/nb)set, the master drive, and the slave drive, all of which lack antecedent basis. The set value is introduced in Claim 32, the master drive is introduced in Claim 29, and the slave drive is introduced in Claim 31, whereas Claim 36 is dependent on Claim 25.  


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20 – 27 and 36 – 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozaki et al. (hereafter “Ozaki” – US 5674063).

With regards to Claim 20:

Ozaki discloses a positive displacement machine (Figures 14, 15, 17) for displacing a gaseous or liquid medium (Col. 13, Lines 35+), the machine comprising:

an element (casing 109) with at least one inlet (see Col. 22, Lines 13, “fluid inlet port”);

at least one outlet for the medium (see Col. 22, Lines 13, “fluid outlet port”); and

at least two cooperating driven moving parts (rotors 101, 102),

wherein a mutual periodic movement of the moving parts displaces the medium from the inlet to the outlet (see Col. 22, Lines 18),

wherein each of the at least two cooperating driven moving parts is provided with its own individual drive (motors M1, M2), and wherein the element is provided with a kinematic synchronisation coupling (timing gears 115, 116) between the at least two cooperating driven moving parts for a mutual kinematic synchronisation of their movement (Col. 14, Lines 34: “The timing gears 115 and 116 which are accommodated in the auxiliary casing 117 are secured to the rotational shafts 107 and 108 of the male and female rotors 101 and 102 to adjust the gap interval between the male and female rotors so that these rotors are not contacted with each other”).

With regards to Claim 21:

the machine is provided with a synchronisation controller (controller 204, Figure 17) to mutually synchronise the individual drives (Col. 15, Lines 62+).

With regards to Claim 22:

Ozaki discloses the cooperating moving parts of the element are rotative parts (rotors 101, 102).

With regards to Claim 23:

Ozaki discloses the individual drives are rotative drives (motors M1, M2).

With regards to Claim 24:

Ozaki discloses the cooperating rotative parts are provided with a shaft (shafts 107, 108) and the individual rotative drives are provided with a drive shaft (unlabeled shafts coming out of and connected to motors M1, M2) with which they are directly connected to the shaft of a relevant driven part (the shafts coming out of the motors M1, M2 are directly connected to the shafts 107, 108 of the rotors 101, 102, see Col. 15, Lines 32).

With regards to Claim 25:

Ozaki discloses the kinematic synchronisation coupling contains a gear transmission (timing gears 115, 116) with a fixed transmission ratio between the at least two cooperating moving parts of the element (these are the only two gears in the system and they mesh together, so the transmission ratio is fixed).

With regards to Claim 26:

Ozaki discloses the machine is a screw compressor (“screw fluid machine”, see abstract) or tooth compressor or a screw expander with an element with two helical or tooth shaped cooperating driven rotors with screws or teeth (screw gears 101, 102) which partly engage to compress or expand a gaseous medium between the screws by their mutual movement (Col. 14, Lines 58+).

With regards to Claim 27:

Ozaki discloses the machine is an oil-free screw compressor or an oil-free screw expander (as per Col. 14, Lines 30+, the rotors “are not contacted with each other”, which is typical of oil-free screw compressors, and the existence of “seal members 118 and 114 … used to prevent lubricant oil from invading into the working rooms from timing gears 115 and 116”, meaning no oil/lubrication is present on the rotors themselves).



Ozaki discloses the kinematic synchronisation coupling contains a gear transmission (timing gears 115, 116) with a fixed transmission ratio between the at least two cooperating moving parts of the element (these are the only two gears in the system and they mesh together, so the transmission ratio is fixed) and the set value (na/nb)set of the ratio between the speed of the master drive and the speed of the slave drive is equal to the transmission ratio of the kinematic synchronisation coupling (as per Col. 15, Lines 62+, the motors are controlled to run at the same frequency in order to rotate synchronously, with a frequency errors from 0.2% to 0.3%, this yields almost no load on the timing gears 115, 116, which rotate at the same speeds, meaning the ratios are nearly identical).

With regards to Claim 37:

Ozaki, in its natural use, is capable of performing a method for displacing a liquid or gaseous medium (Col. 13, Lines 35+) by means of a positive displacement machine (pump shown in Figures 14, 15, and 17) with an element with at least two cooperating driven moving parts (rotors 101, 102) which can displace the medium by their mutual periodic movement (see Col. 22, Lines 18), the method comprising the following steps: 

individually driving the at least two cooperating driven moving parts by means of an individual drive (motors M1, M2) for each of the at least two cooperating driven moving parts; and

providing a kinematic synchronisation coupling (timing gears 115, 116) between the at least two cooperating driven moving parts to prevent that said moving parts interfere with each other (Col. 14, Lines 34: “The timing gears 115 and 116 which are accommodated in the auxiliary casing 117 are secured to the rotational shafts 107 and 108 of the male and female rotors 101 and 102 to adjust the gap interval between the male and female rotors so that these rotors are not contacted with each other”).

With regards to Claim 38:

Ozaki discloses the method further comprises the step of synchronously driving the individual drives (Col. 15, Lines 62+: “In this case, if there is no error between the driving alternating signals or driving pulse signals which are transmitted from the respective inverters 202 and 203 for the motors M.sub.1 and M.sub.2 and these signals have the same prescribed frequency (reference frequency), the male and female rotors 101 and 102 are rotated in synchronism with each other, and thus the male and female rotors 101 and 102 are driven at the same rotational number, so that no load is applied to the timing gears 115 and 116. Accordingly, even when the male and female rotors 101 and 102 are rotated at a .

With regards to Claim 39: 

Ozaki discloses the method for synchronously driving the individual drives further comprises the following steps: determining frequencies of the movements of each of the at least two individual drives (via feedback loops 205, 206); primarily controlling the frequency of the movements of one of the at least two individual drives as a function of a set primary control criterion (“reference frequency”); and secondarily controlling the frequency of the movements of the other of the at least two individual drives to keep a ratio between these frequencies practically constant (Col. 15, Lines 50+: “As described above, the control signal corresponding to the prescribed rotational number, that is, the control signal to control the frequency of the inverters 202 and 203 is transmitted from the controller 204 to the inverters 202 and 203. Upon receiving this control signal, the respective inverters 202 and 203 supply the corresponding motors M.sub.1 and M.sub.2 with the driving alternating signal or driving pulse signal having the prescribed frequency (reference frequency) corresponding to the control signal. The motors M.sub.1 and M.sub.2 are driven at the prescribed rotational number in response to the driving alternating signal or driving pulse signal. In this case, if there is no error between the driving alternating signals or driving pulse signals which are transmitted from the respective inverters 202 and 203 for the motors .


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 28, 29, and 31 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al. (hereafter “Ozaki” – US 5674063) in view of Steffens et al. (hereafter “Steffens” – US 5767635).

With regards to Claim 28:

Ozaki discloses the individual drives are rotative drives with a variable adjustable speed (see variation in pumping speed in Figure 13), but does not explicitly recite the machine is provided with means to determine the speed of the individual drives, said means being connected with said synchronisation controller for a feedback of the speeds. Steffens (Figures 1, 2) teaches a positive displacement machine including two rotors (14a, 14b) having separate, individual motor drives the machine is provided with means to determine the speed of the individual drives (sensors 10a, 10b, see Col. 5, Lines 13+: “exactly measures the instantaneous angular position for each motor shaft and, by differentiation with respect to time, determines the respective angular velocity. These values are relayed to drive control units 3a and 3b, respectively”), said means being connected with said synchronisation controller (controller 1) for a feedback of the speeds. This constant feedback and measurement is such that “the required accuracy with respect to angular position and rotational speed between the displacement rotors in the displacement machine can be continually maintained. The maximum positional deviation can then, with certainty, be only a few minutes of angle” (Col. 5, Lines 25+). Although Ozaki also teaches a feedback system, there is no explicit disclosure of how the feedback system works. MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to modify Ozaki by adding sensors to measure motor speed and a feedback control system as shown in Figure 2 in order to yield the predictable benefit of improving rotational synchrony between the rotors. 



The Ozaki modification of Claim 28 teaches the synchronisation controller contains a primary control algorithm for controlling the speed of one of the at least two individual rotative drives, referred to as a master drive, as a function of a set primary control criterion (see Col. 15, Lines 50+ of Ozaki, wherein controller 204 controls the frequency, i.e. speed, of each motor M1, M2 based on a reference frequency and a feedback loop, note that Steffens teaches this same principle with measured speed from sensors 10a, 10b, fed to controller 1 to thereby control the frequency, i.e. speed, of motors 9a, 9b). Steffens further teaches that the controller may use information from other sensors, including pressure, temperature, and bearing condition sensors (see Col. 5, Lines 34+ and input lines 20 into controller 1 in Figure 2) to determine operating conditions of the pump and the necessary motor speeds needed to yield this optimum conditions (see Col. 4, Lines 16+ and Col. 6, Lines 36+). MPEP 2143A teaches it is obvious to combine prior art elements according to known methods in order to yield predictable results. In this case, it would have been obvious to one of ordinary skill in the art to modify Ozaki to measure other pump parameters like pressure and temperature and to determine optimal motor speed based on these parameters in order to optimize pump performance. 

With regards to Claim 31:

the synchronisation controller contains a secondary control algorithm for controlling the speed of the other of the at least two individual rotative drives, referred to as the slave drive here, and this in such a way that the speeds of the master drive and of the slave drive are mutually synchronized (see Col. 15, Lines 50+ of Ozaki, wherein controller 204 controls the frequency, i.e. speed, of each motor M1, M2 such that there is little to no error between the driving alternating signals or driving pulse signals which are transmitted from the respective inverters 202 and 203 for the motors M1 and M2 yielding the rotors being mutually synced to one another).

With regards to Claims 32 – 35:

The Ozaki modification of Claim 28 teaches the secondary control algorithm is such that the ratio between the speed of the master drive and the speed of the slave drive is practically constant at a set value (na/nb)set and the set value has a maximum deviation which is less than 5%, 2%, or 1% (Col. 15, Lines 62+ of Ozaki: “In this case, if there is no error between the driving alternating signals or driving pulse signals which are transmitted from the respective inverters 202 and 203 for the motors M.sub.1 and M.sub.2 and these signals have the same prescribed frequency (reference frequency), the male and female rotors 101 and 102 are rotated in synchronism with each other, and thus the male and female rotors 101 and 102 are driven at the same rotational number, so that no load is applied to the timing gears 115 and 116. Accordingly, even when the male and 0.2 to 0.3%. Due to this frequency error of the inverters, the male and female rotors 102 and 102 cannot be rotated in perfect synchronism with each other, and some load is imposed on the timing gears 115 and 116 to rotate the male and female rotors 102 and 103 through the timing gears 115 and 116. However, this load is extremely smaller than that of the conventional vacuum pump, so that the noise due to the engagement of the timing gears 115 and 116 can be more suppressed as compared with the prior art”).

With regards to Claim 36: 

The Ozaki modification of Claim 28 teaches the kinematic synchronisation coupling contains a gear transmission (timing gears 115, 116 of Ozaki) with a fixed transmission ratio between the at least two cooperating moving parts of the element (these are the only two gears in the system of Ozaki and they mesh together, so the transmission ratio is fixed) and the set value (na/nb)set of the ratio between the speed of the master drive and the speed of the slave drive is equal to the transmission ratio of the kinematic synchronisation coupling (as per Col. 15, Lines 62+ of Ozaki, the motors are controlled to run at the same frequency in order to rotate synchronously, with a frequency errors from 0.2% to 0.3%, this .


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al. (hereafter “Ozaki” – US 5674063) in view of Steffens et al. (hereafter “Steffens” – US 5767635), further in view of Jiang (CN 110360109).

With regards to Claim 30:

The Ozaki modification of Claim 29 teaches the machine is provided with means to determine the pressure and/or the flow rate of the displaced medium (pressure, temperature, and bearing condition sensors, see Col. 5, Lines 34+ and input lines 20 into controller 1 in Figure 2) and implies that these act as primary control criterion to yield a desired pressure or a desired flow rate, however, there is no explicit teaching of such. For the sake of compact prosecution, Jiang (Figure 1) teaches a screw compressor similar to that of Ozaki, with two rotors (2) having their own individual drives (3) and timing gears (7). Jiang further teaches a pressure sensor (9) connected to a controller that controls the motor speeds (see English translation). Jiang teaches that based on the pressure sensor and a desired pressure, the controller varies that motor speed accordingly (see English translation: “setting the pump chamber 1 inlet pressure normal transform values a, b, c, when the inlet pressure is > 5000Pa, the controller 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Jiang (CN 110360109) – although used as in a 103 rejection above, Jiang alone qualifies as a 102 over both independent claims and multiple dependent claims. 

Sasaki et al. (JP 2008261225) – see Figures 1a, 1b, 2, all of which show a screw compressor including rotors 10, 20 each having their own drives 1, 2, and timing gears 12, 22, thus qualifying as a 102 over Claim 20.

Matsubara et al. (JP S60259791) – see Figure 2, oil free screw pump having rotors 10, 11 having their own drives 17, 20 and timing gears 19a, 19b, thus qualifying as a 102 over Claim 20.


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Thursday, March 10, 2022